EXAMINER’S COMMENTS
The following is an examiner's statement of reasons for allowance: 
None of the cited prior art alone or in combinations teaches “a method of using a leak resistant swimwear comprising: providing a leak resistant swimwear, the leak resistant swimwear being defined by: a unitary body being manufactured from an elastomeric material, the unitary body including (i) a first leg including a plurality of parallel concentric markers located proximate a lower portion of the first leg, the first leg being tapered; (ii) a second leg including a plurality of parallel concentric markers located proximate a lower portion of the second leg, the second leg being tapered; and (iii) a waist including a plurality of parallel concentric markers located proximate an upper portion of the waist, the waist being tapered sizing the leak resistant swimwear to a wearer; and placing the leak resistant swimwear on the wearer forming a substantially leak proof seal around the legs and waist of the wearer”. To modify the cited reference will destroy the intended function or structure, therefore such a combination will be considered hindsight reconstruction based on the applicant’s disclosure.


Claims 10-20 presented in the amendment filed on 12/21/2021 are allowed over the prior art of record.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732